SUMMARY ORDER
Defendant-appellant Gristedes Operating Corp. challenges the district court’s denial of its motion to compel production of various documents related to tax payments made in connection with the disposition of settlement proceeds from a Fair Labor Standards Act lawsuit. We assume the parties’ familiarity with the underlying facts and procedural history of this case.
The gist of Gristedes’ appeal is that (1) it faces potential liability for taxes it admits are owed not by it, but rather by a qualified settlement fund established by a settlement agreement between the parties in this action; and (2) as a result, it is entitled to “police and supervise” the settlement fund to determine its compliance with the Internal Revenue Code.
Gristedes cites no authority for these propositions or the other assertions made in its brief. And we find no basis in the record upon which to conclude that the district court’s denial of its motion was an abuse of discretion or otherwise erroneous.
Gristedes also appealed a May 16, 2006 Order releasing its final installment payment into the settlement fund from escrow. We note, however, that it has now abandoned that appeal. See Appellant’s Br. at 1, n. 1.
For the foregoing reasons, the judgment of the District Court is hereby AFFIRMED.